Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated November 21, 2020, claims 2-21 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.



Information Disclosure Statement

 	The information disclosure statements filed November 21, 2020 have been considered.


Claim Objections

 	Claims 3-8 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of U.S. Patent No. 10074417 [‘417]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.

Present Application
Patent ‘417
2. (New) A memory module comprising: memory devices each having a data interface, an address interface, an enable interface, and a chip-select interface; and a command-buffer component coupled to the address interfaces, enable interfaces, and chip-select interfaces of the memory devices, the command-buffer component to receive memory commands, memory addresses associated with the memory commands, and encoded chip-select information associated with the memory commands, the command-buffer component decoding the chip-select information, responsively issuing an enable signal to a subset of the enable interfaces to enable a corresponding subset of the memory devices, and issuing chip-select signals to ones of the enabled subset of the memory devices.
4.  A memory module comprising: a module interface to receive module commands and send and receive data, the module commands including encoded 
chip-select information;  a buffer system coupled to the module interface to receive the module commands, the buffer system including: a chip-select decoder to decode the encoded chip-select information into memory-device clock-enable 
signals;  a memory-device interface having clock-enable nodes, each clock-enable node to issue a respective one of the memory-device clock-enable 
signals;  a command-buffer component to interpret the module commands;  and at least one data-buffer component coupled between the module interface and the memory devices, the at least one data-buffer component to buffer the data between the module interface and the memory devices;  and memory devices coupled to the memory-device interface, each memory device coupled to a respective one of the clock-enable nodes to receive the respective 
components, each coupled to at least one of the memory devices and at least one other of the data-buffer components.


As can be seen from the above table, claim 2 of the present application differ from claim 4 of patent ‘417, in that patent '417 does not recites specifically that there exist interfaces for address, enable, and chip-select.  However, it can clearly be seen that the patent ‘417 specifically relies on those component to control particular processes within the memory device.  Therefore, it is reasonable to assume that there exists a structure, as claimed, to carry out the processes indicated in patent ‘417.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 of U.S. Patent No. 10878887 [‘887]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: a memory device which utilizes various signals to access a number of memory components.
Present Application
Patent ‘887
15. (New) A memory module comprising: a number of memory devices each having a memory-device 
enable terminal; a command port to receive commands from a controller component external to the memory module; and a decoder 

commands, an enable command accompanying 

chip-select information; decode the chip-select information responsive to the configuration 


value specifying the fraction of the number of the memory devices, the decoding specifying a subset 
of the memory devices, the subset of the memory devices of the fraction of the number of the memory devices; and 

power the specified subset of the memory devices responsive to the decoded chip- select information.

to: receive a configuration value from the controller 
component specifying a fraction of the number of the memory devices;  receive, as one of the commands, an enable command accompanying 

address signals and encoded chip-select signals;  decode the address signals and encoded 
chip-select signals responsive to the configuration 

value specifying the fraction of the number of the memory devices, the decoding specifying a subset 
of the memory devices, the subset of the memory devices of the fraction of the number of the memory devices;  and 

assert the decoded chip-select signals to the memory-device enable terminals of the specified subset of the memory devices. 



As can be seen from the above table, claim 15 of the present application differ from claim 6 of patent ‘887, in that patent '887 does not recites that the accessing of various memory component with a chip-select information.  However, it can clearly be seen that the patent ‘887 specifically relies on “address signals and encoded chip-select signals”, which is the equivalent to the recited “chip-selected 


Allowable   Subject   Matter

 	Claims 9-14 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 3, the command-buffer component divides the memory devices into sub-ranks of memory devices, the number of memory devices in each of the sub-ranks of the memory devices a function of a configuration value. 4, (New) The memory module of claim 3, wherein the memory module is one of multiple memory modules in a memory system, and wherein the configuration values indicates the number of the memory modules in the memory system.
-with respect to claim 6, the command-buffer component decodes the chip-select information to issue the enable signals and second chip-select information to issue the chip-select signals to ones of the enabled subset of the memory devices.
-with respect to claim 8, a data-buffer component coupled to at least one of the memory devices, the command-buffer component to issue a data- buffer enable signal to the data-buffer component responsive to the decoded chip-select information.
-with respect to claim 9, powering the memory devices in the first and second sub-ranks of the memory devices responsive to the chip-select information; and asserting chip-select signals to the powered memory devices in the first and second sub- ranks of the memory devices responsive to the chip-select information.



Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        September 10, 2021